              Case 3:20-cv-00136-SLH Document 30 Filed 01/15/21 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                )
                                                )
T.B.                                            )
                                                )
                   Plaintiff(s)                 )
         v.                                     )    Civil Action No. 3:20-CV-136
                                                )
FERNDALE AREA SCHOOL DISTRICT                   )
                                                )
                                                )
                   Defendant(s)                 )


                                       REPORT OF NEUTRAL


A   MEDIATION          session was held in the above captioned matter on   1/15/21        .

The case (please check one):
        X    has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:   1/15/21                                _____________________________________
                                                /s/ Harry M. Paras
                                                Signature of Neutral

                                                                                      Rev. 09/11
